Title: To Thomas Jefferson from William C. C. Claiborne, 4 September 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            New Orleans Septr. 4th. 1807.
                        
                        In a letter which I had the honor to address you from Natchez, I inclosed an extract from the Journal of the
                            House of Representatives of this Territory, in which Messrs. Guerin & Levandeau were recommended as Councellors in the
                            Room of James Mather Senior resigned.—I believe in the Letter alluded to, I took the liberty to recommend Mr. Levandeau,
                            as best meriting your confidence;—But since my return to this City, I have understood, from some sincere supporters of the
                            American Government, that Mr. Guerin is better qualified for a Seat in the Council than Mr. Livandau; he (Guerin) is a
                            frenchman by birth; but I learn that he has resided here more than 20 years, is the head of a respectable family; a
                            peaceful, honest, undustrious Cultivator of the Soil, & supposed to be attached to the Government of the United States.—Of Mr. Livandeau, I had myself formed a good opinion; he also is a wealthy farmer, and his Integrity I never heard
                            questioned;—I have however recently understood by those, who know him better than myself; that his Talents are far below
                            mediocrity.—
                        I am sorry to perceive from the Northern papers, that war with England is an event so highly probable; but
                            it affords me pleasure to find, that the evidence of patriotism on the part of our Countrymen, is so ardent and general.—The Louisianians partake of the sentiment which is felt, & expressed in
                            the U. States; they sensibly feel for the honor of the Nation, & if war be resorted to, will I am
                            persuaded cheerfully meet their share of its dangers & Burthens.—I believe myself, that New Orleans, is more secure from
                            British aggression, than any other Commercial City in the U. States.—The River is a great obstacle to an attack from sea;—None but Small Vessels of War, could pass the Barr & the Levee from Plaquemine to the City will (in time of danger)
                            afford a Battery;—Our Gun Boats also, may be usefully employed in the Mississippi & on the Lake, & are in my opinion,
                            the surest means of defence—New-Orleans might endeed be attacked (with Lands forces) by the way of the Lakes; But the
                            Troops employed on that service, to be successful, must be more numerous, than the British could
                            probably well spare.—
                        Mr. Benjamin Morgan who was named Secretary, having declined serving, I hope that another Gentleman may
                            soon be selected, & that the state of things then may be such, as to permit my paying a short visite to the Seat of
                            Government.—
                  I have the honor to be Dear Sir, Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    